Citation Nr: 0709313	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for deformity of the 
eyelids, to include as being secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from December 1977 to December 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDING OF FACT

The veteran does not have disfigurement of the eyelids or any 
current eye disability.  


CONCLUSION OF LAW

The criteria for service connection for disfigurement of the 
eyelids have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing a VA examination.  
Consequently the duty to notify and assist has been met.  


Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  
To establish service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  

The veteran's service medical records report eye complaints 
in July 1978, September 1978, May 1979, and January 1980.  
The July 1978 treatment record reports the veteran's 
complaint of "heat around the eyes for two days."  The 
veteran was noted to have bilateral conjunctivae with 
tenderness, swelling, and inflammation of the lower lid.  The 
veteran was prescribed Visine drops.  The next record 
reporting an eye condition, dated in September 1978, reported 
the veteran's complaint of watering eyes when "in drafts."  
The veteran stated that the watering made his vision blurry.  
An eye examination was conducted and the results were 
"grossly normal."  The May 1979 treatment record reported 
the veteran's complaint of pain in his eyes that caused 
watering.  The record notes the veteran provided a history of 
this happening before as a result of an allergic reaction to 
penicillin.  The veteran was assessed with conjunctivitis and 
provided Actifed and Visine.  The January 1980 treatment 
record reported the veteran's complaint of blurred vision, 
watery eyes, pressure behind the eyes, and headaches.  The 
veteran reported pain in his eyes when he was in the wind, 
and the eyes felt heavy with pressure.  The record notes that 
there was no evidence of trauma or foreign body in the eye.  
There was also no gross differences between the eyes, no 
inflammation, no drainage, and no crusting, and vision and 
ocular mobility were within normal limits.  The veteran was 
then referred for an evaluation and subsequently assessed 
with "inflammation due to irritations, [rule out] mild 
reoccurrence of Stevens Johnson syndrome."  The veteran's 
November 1980 separation examination record reports his 
history of eye trouble, namely "watery eyes reaction," but 
physical evaluation revealed normal findings for the eyes.  

Post-service records indicate complaints of "heat in eyes," 
eye lid swelling and conjunctivitis, and the symptoms were 
generally linked to Stevens-Johnson Syndrome.  See 1983, 
April 1984, and May 1989 Group Health records; May 1987 
Overlake Hospital records.  A May 1984 Group Health record 
reports the examiner's findings that there was no disease in 
the eyes themselves, but that it was purely superficial 
conjunctivitis associated with the erythema multiforme.  None 
of the post-service treatment records report any 
disfigurement of the eye.  

A VA examination was conducted in June 2006.  The record 
reports the veteran's history of sensitivity to light and 
wind and frequent bilateral epiphora.  The examiner found 
normal ocular health and vision for age, presbyopia, and 
"[rule out] Stevens-Johnson Toxic Epidermal Necrolysis with 
conjunctivitis."  The examiner stated that although the 
veteran reported photophobia and epiphora, neither condition 
was observed during the examination.  The examiner also found 
no evidence of eye injury or dry eye, which the examiner 
stated are the most common results of Stevens-Johnson 
syndrome.  The veteran's corneas were observed to be clear 
and smooth, without opacity or irregularity, and his tears 
were abundant.  The examiner found that the veteran 
experienced conjunctivitis when he had Stevens-Johnson 
syndrome, but there were no residuals from the episodes.  

As stated above, a current disability is needed for service 
connection to be granted.  Based on the 2006 VA examiner's 
finding of no current disability, service connection must be 
denied.  







ORDER

Service connection for deformity of the eyelids is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


